UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-834 Name of Registrant: Vanguard Windsor Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2011 Item 1: Schedule of Investments Vanguard Windsor Fund Schedule of Investments As of July 31, 2011 Market Value Shares ($000) Common Stocks (98.3%) 1 Consumer Discretionary (13.3%) Comcast Corp. 8,941,200 208,688 * Buck Holdings LP Private Placement 7,826,498 205,603 Home Depot Inc. 4,229,400 147,733 Virgin Media Inc. 4,713,000 124,706 Comcast Corp. Class A 5,053,700 121,390 * Toll Brothers Inc. 5,941,900 118,600 TJX Cos. Inc. 1,622,800 89,741 Staples Inc. 4,982,400 80,017 2 MDC Holdings Inc. 2,646,126 59,829 Time Warner Cable Inc. 773,800 56,727 Viacom Inc. Class B 1,107,440 53,622 * General Motors Co. 1,654,700 45,802 News Corp. Class A 2,486,700 39,837 Lowe's Cos. Inc. 1,835,000 39,599 * DIRECTV Class A 653,200 33,104 Lear Corp. 628,000 30,772 Gap Inc. 1,507,800 29,086 McGraw-Hill Cos. Inc. 546,900 22,751 Fortune Brands Inc. 377,500 22,729 * NVR Inc. 32,904 22,378 * TRW Automotive Holdings Corp. 418,300 21,112 Gannett Co. Inc. 1,632,909 20,836 Limited Brands Inc. 521,800 19,755 * Ford Motor Co. 1,612,600 19,690 Ross Stores Inc. 249,800 18,927 Foot Locker Inc. 813,400 17,675 * Royal Caribbean Cruises Ltd. 441,200 13,510 * Office Depot Inc. 3,038,600 11,486 * GameStop Corp. Class A 481,400 11,351 * Big Lots Inc. 253,200 8,819 Consumer Staples (7.7%) Japan Tobacco Inc. 33,056 149,805 Molson Coors Brewing Co. Class B 3,087,300 139,083 CVS Caremark Corp. 3,481,900 126,567 Tyson Foods Inc. Class A 6,439,700 113,081 Sysco Corp. 3,371,900 103,146 Procter & Gamble Co. 1,086,400 66,803 Kroger Co. 2,683,700 66,744 Archer-Daniels-Midland Co. 1,877,700 57,045 Altria Group Inc. 2,167,300 57,000 Bunge Ltd. 695,400 47,850 * Constellation Brands Inc. Class A 1,479,000 30,157 * Smithfield Foods Inc. 723,800 15,938 Philip Morris International Inc. 176,900 12,590 Reynolds American Inc. 203,200 7,153 ConAgra Foods Inc. 250,000 6,402 Energy (13.2%) Chevron Corp. 1,676,800 174,421 * Southwestern Energy Co. 3,376,700 150,466 Apache Corp. 1,124,800 139,160 Anadarko Petroleum Corp. 1,658,000 136,885 Statoil ASA ADR 5,470,100 134,400 Inpex Corp. 15,748 122,244 ConocoPhillips 1,573,900 113,305 Canadian Natural Resources Ltd. 2,699,100 108,747 Consol Energy Inc. 1,999,759 107,187 Noble Corp. 2,491,500 91,862 Devon Energy Corp. 1,105,932 87,037 Hess Corp. 826,655 56,675 Marathon Oil Corp. 1,643,500 50,899 * Marathon Petroleum Corp. 1,066,450 46,700 Nexen Inc. 1,750,000 40,775 * Weatherford International Ltd. 1,675,700 36,731 * Nabors Industries Ltd. 1,125,000 29,711 Transocean Ltd./Switzerland 480,900 29,604 * Tesoro Corp. 870,600 21,147 * McDermott International Inc. 952,000 19,202 Exchange-Traded Funds (1.2%) 3 Vanguard Value ETF 1,689,100 91,397 3 Vanguard Total Stock Market ETF 892,000 59,621 Financials (19.6%) Wells Fargo & Co. 13,834,500 386,536 JPMorgan Chase & Co. 6,749,250 273,007 ACE Ltd. 3,587,800 240,311 Ameriprise Financial Inc. 3,229,600 174,721 Unum Group 6,269,900 152,923 Bank of America Corp. 13,337,900 129,511 Citigroup Inc. 3,164,500 121,327 BlackRock Inc. 586,300 104,631 Weyerhaeuser Co. 5,151,200 102,972 Principal Financial Group Inc. 3,692,100 102,013 Swiss Re Ltd. 1,662,031 93,570 * UBS AG 5,621,200 92,637 BB&T Corp. 3,519,000 90,368 Invesco Ltd. 4,015,754 89,069 Everest Re Group Ltd. 933,500 76,659 Banco Santander Brasil SA ADR 7,600,000 70,528 Travelers Cos. Inc. 1,131,200 62,363 Mitsubishi UFJ Financial Group Inc. 7,500,000 38,084 * E*Trade Financial Corp. 1,746,380 27,733 Moody's Corp. 755,000 26,886 * Berkshire Hathaway Inc. Class B 243,600 18,068 Morgan Stanley 624,800 13,902 Capital One Financial Corp. 276,900 13,236 * UBS AG 700,000 11,556 Chubb Corp. 184,900 11,553 Health Care (16.7%) UnitedHealth Group Inc. 5,362,100 266,121 Pfizer Inc. 13,295,800 255,811 * Amgen Inc. 3,952,100 216,180 CIGNA Corp. 3,425,200 170,472 Merck & Co. Inc. 4,698,000 160,343 Medtronic Inc. 3,609,700 130,130 Johnson & Johnson 1,872,400 121,313 Daiichi Sankyo Co. Ltd. 5,796,000 119,774 Roche Holding AG 604,438 108,464 Teva Pharmaceutical Industries Ltd. ADR 2,298,000 107,179 * Gilead Sciences Inc. 2,416,600 102,367 McKesson Corp. 1,230,700 99,834 Covidien plc 1,602,700 81,401 WellPoint Inc. 1,019,800 68,887 AstraZeneca plc ADR 1,386,420 67,255 * HCA Holdings Inc. 1,668,900 44,526 * Health Net Inc. 650,000 18,278 Aetna Inc. 242,700 10,070 Industrials (8.0%) Pentair Inc. 3,748,800 137,993 General Electric Co. 7,069,200 126,609 Textron Inc. 5,371,400 124,241 Dover Corp. 2,041,300 123,437 * Delta Air Lines Inc. 11,655,200 91,960 Honeywell International Inc. 1,590,600 84,461 * Fiat Industrial SPA 6,362,307 83,981 United Parcel Service Inc. Class B 1,040,300 72,010 Northrop Grumman Corp. 1,044,900 63,227 Raytheon Co. 824,600 36,884 Ingersoll-Rand plc 893,885 33,449 Eaton Corp. 523,600 25,107 Cooper Industries plc 437,700 22,896 Information Technology (11.0%) *,2 Arrow Electronics Inc. 6,366,850 221,248 Cisco Systems Inc. 9,427,100 150,551 Hewlett-Packard Co. 4,070,300 143,112 ASML Holding NV 3,918,200 139,684 Avago Technologies Ltd. 4,130,200 138,898 Texas Instruments Inc. 4,081,100 121,413 Western Union Co. 6,218,800 120,707 Microsoft Corp. 3,840,800 105,238 Accenture plc Class A 1,310,800 77,521 * Flextronics International Ltd. 6,844,600 44,148 Intel Corp. 1,850,000 41,310 * Dell Inc. 2,032,900 33,014 Applied Materials Inc. 2,280,800 28,099 Corning Inc. 1,602,500 25,496 * Lam Research Corp. 443,900 18,147 Advanced Semiconductor Engineering Inc. ADR 1,729,200 9,182 * Motorola Solutions Inc. 169,400 7,604 Materials (4.6%) Potash Corp. of Saskatchewan Inc. 1,729,600 99,988 * Owens-Illinois Inc. 4,274,800 99,047 Rexam plc 12,754,190 77,498 Dow Chemical Co. 1,700,000 59,279 HeidelbergCement AG 1,034,009 56,868 Agrium Inc. 602,000 52,603 Incitec Pivot Ltd. 11,000,000 47,652 Alcoa Inc. 2,676,700 39,428 *,^ Sino-Forest Corp. 3,223,900 24,632 LyondellBasell Industries NV Class A 556,600 21,963 Huntsman Corp. 500,000 9,550 Reliance Steel & Aluminum Co. 173,860 8,173 Commercial Metals Co. 224,535 3,258 Telecommunication Services (1.0%) AT&T Inc. 2,084,700 60,998 CenturyLink Inc. 884,500 32,824 * Sprint Nextel Corp. 7,671,800 32,452 Utilities (2.0%) PG&E Corp. 2,324,800 96,317 Northeast Utilities 1,661,500 56,491 DTE Energy Co. 730,000 36,383 TECO Energy Inc. 1,212,700 22,471 CMS Energy Corp. 1,149,000 21,992 UGI Corp. 711,400 21,555 Total Common Stocks (Cost $11,312,146) Market Value Coupon Shares ($000) Temporary Cash Investments (2.5%) 1 Money Market Fund (0.8%) 4,5 Vanguard Market Liquidity Fund 0.114% 112,066,690 112,067 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreement (1.6%) Banc of America Securities, LLC (Dated 7/29/11, Repurchase Value $208,503,000, collateralized by Federal National Mortgage Assn. 2.702%-6.500%, 6/1/18-7/1/41, and Federal Home Loan Mortgage Corp. 4.000%, 4/1/25-11/1/40) 0.180% 8/1/11 208,500 208,500 U.S. Government and Agency Obligations (0.1%) 6,7 Federal Home Loan Bank Discount Notes 0.080% 8/24/11 5,000 4,999 6,7 Freddie Mac Discount Notes 0.070% 8/24/11 2,500 2,500 Total Temporary Cash Investments (Cost $328,066) Total Investments (100.8%) (Cost $11,640,212) Other Assets and Liabilities-Net (-0.8%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $20,438,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.8% and 2.0%, respectively, of net assets. 2 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Includes $24,075,000 of collateral received for securities on loan. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 7 Securities with a value of $7,499,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
